Dismissed and Opinion Filed April 10, 2019




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-18-01229-CV

                                   PETER SWART, Appellant
                                            V.
                                   NORA MORALES, Appellee

                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-16-24538

                              MEMORANDUM OPINION
                            Before Justices Myers, Osborne, and Nowell
                                     Opinion by Justice Nowell
        After reviewing the clerk’s record, we questioned our jurisdiction over this appeal because

there did not appear to be an appealable order. We instructed appellant to file a letter brief

addressing the jurisdictional issue and permitted appellee to file a response to appellant’s letter

brief. Both parties filed letter briefs addressing the jurisdictional issue.

        Although the record includes a memorandum ruling on the trial court’s letterhead, the

ruling is not signed. See In re Newby, 266 S.W.3d 557, 558 (Tex. App.—Amarillo 2008, orig.

proceeding) (per curiam) (letter ruling satisfies requisites of formal judgment or order when,

among other factors, it is signed). This Court has jurisdiction over appeals from signed orders or

judgments. See TEX. R. APP. P. 26.1(b). Without a signed appealable order, this Court lacks

jurisdiction over this appeal. See Farmer v. Ben E. Keith Co., 907 S.W.2d 495, 496 (Tex. 1995)
(per curiam) (“appellate timetable does not commence to run other than by signed, written order”)

(emphasis in original).

       Further, this is an appeal of the denial of a special appearance in a divorce proceeding.

Section 51.014(a)(7) of the civil practice and remedies code excludes an interlocutory appeal “in

a suit brought under the Family Code.” TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(7). We,

therefore, lack jurisdiction over this interlocutory appeal. See CHEK Invs., L.L.C. v. L.R., 260
S.W.3d 704, 707 (Tex. App.—Dallas 2008, no pet.) (no jurisdiction over interlocutory appeal of

denial of special appearance in divorce proceeding).

       Accordingly, we dismiss this appeal for want of jurisdiction. TEX. R. APP. P. 42.3(a).




                                                 /Erin A. Nowell/
                                                 ERIN A. NOWELL
                                                 JUSTICE


181229F.P05




                                              –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 PETER SWART, Appellant                               On Appeal from the 256th Judicial District
                                                      Court, Dallas County, Texas
 No. 05-18-01229-CV         V.                        Trial Court Cause No. DF-16-24538.
                                                      Opinion delivered by Justice Nowell.
 NORA MORALES, Appellee                               Justices Myers and Osborne participating.

        In accordance with this Court’s opinion of this date, the appeal is DISMISSED for want
of jurisdiction.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 10th day of April 2019.




                                                –3–